NO. 12-05-00116-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

WILLIAM ESPINOZA PENA,                          §     APPEAL FROM THE 369TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

DAVID W. MCDOWELL, INDIVIDUALLY 
AND IN OFFICIAL CAPACITY, ET AL.,       §     ANDERSON COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on January 5, 2005.  Appellant filed a timely motion for new trial and, thereafter, on April 7, 2005,
Appellant filed a notice of appeal that failed to contain the information required by Rule 25.1(e), i.e.,
a certificate of service showing service on all parties to the trial court’s judgment.
            On April 7, 2005, Appellant was notified pursuant to Texas Rule of Appellate Procedure 37.1
that the notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further
notified that unless he filed an amended notice of appeal on or before May 9, 2005, the appeal would
be referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).
            To date, Appellant has neither complied with nor responded to our notice.  Because
Appellant has failed, after notice, to correct his defective notice of appeal, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c);
Feist v. Berg, 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Feb. 11, 2004, pet. denied);
Feist v. Hubert, 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Feb. 11, 2004, pet. denied).
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)